

115 HR 4983 IH: Caring Homes and Improved Lives for Dependents (CHILD) Act
U.S. House of Representatives
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4983IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2018Mr. Meadows introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend part E of title IV of the Social Security Act to require States to provide for the
			 placement of a foster child in a cottage home, and to make a child so
			 placed eligible for foster care maintenance payments.
	
 1.Short titleThis Act may be cited as the Caring Homes and Improved Lives for Dependents (CHILD) Act. 2.Placement of foster children in cottage homes (a)State plan requirementSection 471(a) of the Social Security Act (42 U.S.C. 671(a)), as amended by the Family First Prevention Services Act, is amended—
 (1)by striking and at the end of paragraph (36); (2)by striking the period at the end of paragraph (37) and inserting ; and; and
 (3)by adding at the end the following:  (38)provides that, with respect to a child who has attained 6 years of age and who is removed from the child’s home, if a suitable relative or other designated caregiver is not available as a placement for the child, placing the child in a foster family home or a cottage home shall be considered the least restrictive setting for the child..
 (b)Eligibility for foster care maintenance payments of certain children placed in a cottage homeSection 472(a)(2)(C) of such Act (42 U.S.C. 672(a)(2)(C)) is amended by striking home or child-care institution and inserting home, a child-care institution, or (if the child has attained 6 years of age and a suitable relative or other designated caregiver is not available as a placement for the child) a cottage home that is not a foster family home or child-care institution.
 (c)Definition of cottage homeSection 472(c) of such Act (42 U.S.C. 672(c)), as amended by the Family First Prevention Services Act, is amended by adding at the end the following:
				
 (3)Cottage homeThe term cottage home means a residential operation— (A)in which not more than 12 children reside;
 (B)that has and implements a trauma-informed treatment plan for its residents; (C)that involves family members of a child in the treatment for the child, and maintains contact with the family of the child, if available and if the involvement is clinically appropriate for the well-being of the child;
 (D)that is licensed by the State in which it is situated or has been approved, by the agency of such State responsible for licensing or approval of institutions of this type; and
 (E)that is accredited by the Council on Accreditation or another national accrediting body.. (d)Effective date (1)In generalThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply to payments under part E of title IV of the Social Security Act for calendar quarters beginning on or after such date.
 (2)Delay permitted if State legislation requiredIf the Secretary of Health and Human Services determines that State legislation (other than legislation appropriating funds) is required in order for a State plan under part E of title IV of the Social Security Act to meet the additional requirements imposed by the amendments made by this section, the plan shall not be regarded as failing to meet any of the additional requirements before the first day of the first calendar quarter beginning after the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the preceding sentence, if the State has a 2-year legislative session, each year of the session is deemed to be a separate regular session of the State legislature.
				